Exhibit 99.1 Execution Copy STOCKHOLDERS AGREEMENT This STOCKHOLDERS AGREEMENT, dated as of December 15, 2009, is between Facet Biotech Corporation, a Delaware corporation (the “Company”), and Biotechnology Value Fund, L.P., Biotechnology Value Fund II, L.P., BVF Investments, L.L.C., Investment 10, L.L.C., BVF Partners L.P., BVF Inc. and Mark N. Lampert (collectively, the “BVF Entities”). RECITALS: WHEREAS, as of the date hereof, the BVF Entities Beneficially Own (as defined below) an aggregate of 3,683,521 shares of common stock, par value $0.01 per share, of the Company (“Common Stock”), including the associated rights to purchase shares of Series A Preferred Stock of the Company (“Rights”) issued pursuant to the Rights Agreement (as defined below), which represents approximately 14.7% of the shares of Common Stock outstanding as of the date hereof; WHEREAS, pursuant to the terms of the Rights Agreement, the Rights will become exercisable under certain circumstances, including if a person becomes an Acquiring Person (as defined in the Rights Agreement) by acquiring Beneficial Ownership (as defined below) of 15% or more of the outstanding shares of Common Stock; and WHEREAS, the BVF Entities desire to have the ability to purchase additional shares of Common Stock and have requested that the Company amend the terms of the Rights Agreement so as to permit the BVF Entities to purchase such shares without causing the Rights to become exercisable, and the Board has determined that it is in the best interest of the Company’s stockholders to enter into such an amendment; NOW, THEREFORE, in consideration of the foregoing premises and of the mutual covenants and obligations hereinafter set forth, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1. Certain Defined Terms.As used herein, the following terms shall have the following meanings: “Acquiring Person” shall have the meaning set forth in the Rights Agreement. “Affiliate” and “Associate” shall have the meaning set forth in the Rights Agreement. “Agreement” shall mean this Stockholders Agreement as it may be amended, supplemented, restated or modified from time to time in accordance with the terms hereof. “Beneficial Owner”, “Beneficially
